                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MARY LOU P.,1                          )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 18-1344-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act, 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding error in

the Administrative Law Judge’s (ALJ) apparent failure to consider or to discuss evidence

of ulcerative colitis, the court ORDERS that the decision shall be REVERSED and that

judgment shall be entered pursuant to the fourth sentence of 42 U.S.C. § 405(g)

REMANDING the case for further proceedings.


1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
I.     Background

       Plaintiff filed an application for DIB on April 28, 2014. (R. 189-95). After

exhausting administrative remedies before the Social Security Administration (SSA),

Plaintiff filed this case seeking judicial review of the Commissioner’s decision pursuant

to 42 U.S.C. § 405(g). Plaintiff argues that the ALJ erroneously evaluated her

degenerative disc disease pursuant to Listing 1.04, erroneously evaluated her symptoms

and functional limitations, failed to consider all her medically determinable impairments

and the combined effects of her impairments, and erred legally and factually in making

his vocational findings. Finally, she argues in the alternative that remand is necessary in

this case because the ALJ was not constitutionally appointed and was without jurisdiction

to make the decision at issue.

       The court’s review of a final decision of the Commissioner is guided by the Act.

Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). Section 405(g) of the Act provides

that in judicial review “[t]he findings of the Commissioner as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). The court must

determine whether the ALJ’s factual findings are supported by substantial evidence in the

record and whether he applied the correct legal standard. Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007); accord, White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001).

“Substantial evidence” refers to the weight of the evidence. It requires more than a

scintilla, but less than a preponderance; it is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,



                                             2
401 (1971); see also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th

Cir. 1988).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

                                             3
equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§ 404.1520(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

       Remand is necessary here because the ALJ apparently failed to consider or to

discuss Plaintiff’s colitis. Therefore, the court need not decide the other issues in this

case. On remand the case will be decided by a constitutionally-appointed ALJ or

Appeals Judge(s), and Plaintiff may address the remaining issues to the judge who

handles her case.

       II.    RFC Assessment

                                              4
       Plaintiff claims several errors in assessing her RFC. She claims the ALJ erred in

evaluating her alleged symptoms. She argues that he did not focus on the factors relevant

to evaluate her symptoms, but merely summarized the evidence supporting his conclusion

of non-disability and failed to closely and affirmatively link the evidence with his

findings. (Pl. Br. 16). She argues the ALJ’s explanation is insufficient to permit a

meaningful review and he did not provide an even-handed summary. Id. 16-17 (citing

Brownrigg v. Berryhill, 688 F. App’x 542, 545-46 (10th Cir. 2017)). She argues that the

Statement of Facts in her Brief supplements the ALJ’s summary because although “the

ALJ’s summary is fairly accurate … [it] inexplicably omits a great deal of evidence that

tends to show [Plaintiff] cannot do the things the ALJ found she is capable of doing eight

hours per day, five days per week on a sustained basis.” Id. at 17. She argues the ALJ

merely assessed her character for truthfulness contrary to Soc. Sec. Ruling (SSR) 16-3p.

Id. She argues that “the ALJ did not explain how he determined [Plaintiff] failed to

prove by a preponderance of the evidence, i.e. that it was more likely than not, that she

could not sustain substantial gainful activity without mentioning evidence tending to

support her claim. Id. at 18. In general, she argues that the ALJ did not explain the

significance of the evidence he relied upon in his evaluation of Plaintiff’s allegations of

symptoms and this failure makes meaningful review impossible. Id. at 18-21.

       Plaintiff also claims the ALJ failed to consider all her medically determinable

impairments and failed to consider the combined effects of all her impairments. Id. at 22-

23. Plaintiff concludes the RFC section of her Brief by arguing that “the ALJ committed

reversible error by mischaracterizing and downplaying the severity of some evidence

                                              5
while failing to consider other probative evidence tending to support [Plaintiff’s]

allegations of pain and limited functioning.” (Pl. Br. 23).

       The Commissioner argues that the RFC assessed is supported by substantial

evidence. He argues that even if the court were to find that the evidence could be

interpreted differently, the court may not substitute its judgment for that of the ALJ.

(Comm’r Br. 10) (citing Tillery v. Schweiker, 713 F.3d 601, 603 (10th Cir. 1983)). He

argues that the court should decline to consider Plaintiff’s preponderance argument

because “as the Supreme Court recently reiterated, on judicial review, an ALJ’s factual

findings shall be conclusive if supported by substantial evidence—and the threshold for

evidentiary sufficiency under the substantial evidence standard is ‘not high.’ Biestek [v,

Berryhill], 139 S. Ct. [1148,] 1153-54 [(2019)]. The Court [sic] should also reject

Plaintiff’s apparent attempt to shift her burden to the Commissioner.” Id. He argues that

Plaintiff does not challenge the ALJ’s weighing of the medical opinions and those

opinions support the ALJ’s RFC assessment. Id. at 11.

       The Commissioner argues that the ALJ’s evaluation of limitations from Plaintiff’s

symptoms was sufficiently specific to permit meaningful judicial review. Id. at 13. He

argues that although the evidence is conflicting, it is the ALJ’s duty as the trier of fact to

resolve the conflict. Id. He also argues that the ALJ appropriately addressed and

considered Plaintiff’s medically determinable impairments. Id. at 14-15. He concludes

his argument, “while Plaintiff points to evidence she believes the ALJ should have

weighed differently in assessing the RFC, she cannot show that the ALJ’s RFC



                                               6
assessment lacks support in substantial evidence considering the record as a whole.” Id.

at 16.

         A.    Standard for RFC Assessment

         RFC is an assessment of the most a claimant can do despite her limitations. 20

C.F.R. ' 404.1545(a). The assessment will be made “based on all the relevant evidence

in [a claimant’s] case record.” Id. In assessing RFC, the Commissioner is to consider a

claimant’s abilities to meet the demands of work despite her impairment(s). Id. The

assessment is based on all relevant medical and other evidence and is to include

consideration of the limitations caused by all the claimant’s medically determinable

impairments, including those which are not “severe” as defined in the regulations. Id. at

§ 404.1545(a & e). The assessment considers physical abilities; mental abilities such as

understanding, remembering, and carrying out instructions; responding appropriately to

supervision, co-workers, and work pressures; other abilities such as hearing and seeing;

and the ability to tolerate various work environments. Id. § 404.1545(b,c,d); see also

§ 404.1521 (listing examples of basic work activities which may be affected by

impairments). At the hearing level, it is the ALJ’s responsibility to assess RFC. Id.

§ 404.1546(c). An ALJ’s evaluation of a claimant’s allegation of symptoms and

limitations resulting from her impairments is intertwined in the RFC assessment. Poppa

v. Astrue, 569 F.3d 1167, 1171 (10th Cir. 2009).

         Once an ALJ has found that a claimant has at least one severe impairment, a

failure to designate another as “severe” at step two does not constitute reversible error

because, under the regulations, the agency at later steps considers the combined effect of

                                             7
all of the claimant=s impairments without regard to whether any such impairment, if

considered separately, would be of sufficient severity. Brescia v. Astrue, 287 F. App’x

626, 628-629 (10th Cir. 2008). In Hill v. Astrue, 289 F. App’x. 289, 291-92, (10th Cir.

2008), the court held that the failure to find additional impairments are also severe is not

in itself cause for reversal so long as the ALJ considers the effects “of all of the

claimant’s medically determinable impairments, both those he deems ‘severe’ and those

‘not severe.’” Moreover, while limitations attributed to impairments which are medically

determinable but are not severe must be considered at later steps in the evaluation,

alleged limitations attributable to impairments which are not medically determinable

must not be considered at later steps. 20 C.F.R. § 404.1508; see also, Rutherford v.

Barnhart, 399 F.3d 546, 554, n.7 (3d Cir. 2005) (to be considered, an impairment must be

medically determinable, but need not be “severe”); Gibbons v. Barnhart, 85 F. App’x 88,

91 (10th Cir. 2003) (“the ALJ must consider only limitations and restrictions attributable

to medically determinable impairments.”) (quotation omitted).

       B.     Analysis

       Because all medically determinable impairments must be considered in an ALJ’s

evaluation at all steps after the second step of the sequential process, the court must first

consider Plaintiff’s claim the ALJ failed to consider all her medically determinable

impairments and their combined effects when assessing RFC. Because the ALJ failed to

mention, and apparently to consider, Plaintiff’s colitis, remand is required in this case.

Therefore, the court need not decide whether it was error for the ALJ not to consider or

discuss “possible” impairments, headaches which were allegedly controlled with

                                              8
treatment and medication, or small vessel disease which was a medically determinable

impairment but was allegedly ruled out as the cause of Plaintiff’s right sided numbness.

(Comm’r Br. 14-15).

       The ALJ held a hearing in this case on April 27, 2017. About two weeks later,

Plaintiff was seen in the emergency department of Great Plains Medical Complex in the

evening of May 16, 2017. (R. 1206). She was diagnosed with descending colitis3 and

admitted as an inpatient. Id. She was discharged on May 22, 2017 with a diagnosis of

colitis. (R. 1330-34). The records of Plaintiff’s hospitalization (586 pages) were

included in the administrative record. (R. 1196-1782). Because the Commissioner does

not argue that the records were submitted to the Appeals Council in the first instance, and

because there is no indication the Council placed the records into the administrative

record, the court finds that the hospital records were before the ALJ when he made his

decision.

       The decision in this case says nothing about this hospitalization, there is no

mention of colitis in the decision, and although there is indication elsewhere in the record

from 2013 that Plaintiff “certainly has ulcerative colitis” (R. 458), there is no mention of

ulcerative colitis in the decision. The Commissioner’s argument that the record reveals

colitis on only one occasion during the relevant period and that on such a sparse record

there is no need to assess an RFC limitation from colitis ignores the requirement that an


3
 The hospital recorded the admitting diagnosis as “COLITIS BRBPR.” (R. 1207). An
online search revealed that “BRBPR” apparently is the medical acronym for “bright red
blood per rectum.” See online: https://www.acronymfinder.com/Bright-Red-Blood-Per-
Rectum-(BRBPR).html (last visited Dec. 12, 2019).
                                              9
ALJ must consider all medically determinable impairments in combination when

assessing RFC. Perhaps the ALJ considered this evidence and decided it required no

additional limitation in the RFC assessed. However, because the ALJ said nothing about

this evidence, it is impossible to ascertain how he treated it. And, neither this court nor

the Commissioner is authorized to weigh the evidence and provide a post-hoc

rationalization to explain the Commissioner’s treatment of evidence when that treatment

is not apparent from the Commissioner’s decision. Grogan v. Barnhart, 399 F.3d 1257,

1263 (10th Cir. 2005). Therefore, remand is necessary for the Commissioner to consider

all Plaintiff’s medically determinable impairments in combination and assess an RFC

based upon the resulting limitations.

       IT IS THEREFORE ORDERED that the Commissioner’s decision shall be

REVERSED and that judgment shall be entered pursuant to the fourth sentence of 42

U.S.C. § 405(g) REMANDING the case for further proceedings consistent herewith.

       Dated December 11, 2019, at Kansas City, Kansas.




                                              s:/ John W. Lungstrum
                                              John W. Lungstrum
                                              United States District Judge




                                             10
